Works, J.
This is an application for a writ of habeas corpus. The ground upon which it is claimed that the petitioner is illegally imprisoned is, that he is held under a warrant of the governor on an alleged requisition of the governor of the state of Colorado, and that the warrant and such requisition are each and both illegal, in that no copy of any indictment found, nor any copy of any affidavit made before a magistrate of any state or territory, charging the petitioner with having committed treason, felony, or any other crime, either certified as authentic by the governor of the state of Colorado or at all, has ever been produced to the governor of the state of California.
The officer having the petitioner in charge makes return that he holds the petitioner by virtue of a warrant issued by the governor of this state, which warrant is made part of his return, and recites, among other things:—
“Whereas, it has been represented to me by the governor of the state of Colorado that Peter R. Lewis stands charged with the crime of fraudulent conveyance, committed in the county of Arapahoe, in said state, and that he fled from the justice of that state, and has taken refuge in the state of California; and the said governor of Colorado having, in'pursuance of the constitution and laws of the United States, demanded of me that I shall cause the said Peter R. Lewis to be arrested and_ delivered to *97Charles A. Hawley, who is authorized to receive him into his custody and convey him back to the said state of Colorado; and whereas, the said representation and demand is accompanied by a complaint and information, affidavits, and warrant of arrest, whereby the said Peter E. Lewis stands charged with said crime, and with having fled from said state and taken refuge in the state of California, which are certified by the governor of the state of Colorado to be authentic,” etc.
The facts thus recited are not disputed, and we think they show a sufficient foundation for the warrant.
Writ denied.
Thornton, J., and Beatty, C. J., concurred.